Case 2:19-cv-10980-CBM-JPR Document 42 Filed 09/14/20 Page 1 of 2 Page ID #:109




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15                IN THE UNITED STATES DISTRICT COURT
   16             FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17
   18    EDWARD NAM,                   )    Civil Action No. 2:19-cv-10980 CBM(JPRx)
   19                                  )
                     Plaintiff,        )    Hon. Consuelo B. Marshall
   20                                  )
              v.                       )    ORDER GRANTING STIPULATED
   21                                  )    DISMISSAL OF ENTIRE ACTION
         MONICA BOTKIER; BOTKIER )          WITH PREJUDICE PURSUANT TO
   22    BAGS INC., a New York         )    FED. R. CIV. P. 41(a)(1)(A)(ii) [JS-6]
         Corporation; BOTKIER, NEW     )
   23    YORK, a New York Corporation; )
         and SHOWROOM 35, a New        )
   24    York Corporation,             )
                                       )
   25                Defendants.       )
                                       )
   26
   27
   28
Case 2:19-cv-10980-CBM-JPR Document 42 Filed 09/14/20 Page 2 of 2 Page ID #:110




    1         Having reviewed the parties’ Stipulated Dismissal of Entire Action With
    2   Prejudice, the Court hereby ORDERS that all claims in the action are dismissed
    3   in their entirety with prejudice. All parties shall bear their own costs and
    4   attorney’s fees.
    5
    6         IT IS SO ORDERED.
    7
    8   Dated: SEPTEMBER 14, 2020
                                             Hon. Consuelo B. Marshall
    9
                                             United States District Judge
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                        -1-
